REPUBLIQUE DU SENEGAL

CONVENTION MINIERE

POUR PHOSPHATES ET SUBSTANCES CONNEXES PASSEE EN
APPLICATION DE LA LOI 2003-36 DU 24 /11/ 2003 PORTANT

CODE MINIER
ENTRE

LE GOUVERNEMENT DE LA REPUBLIQUE DU
SENEGAL

ET

LA SOCIETE DAMASH MINERALS LTD

PERIMETRE DE KOLDA
ENTRE

Le Gouvernement de la République du Sénégal ci-après dénommé l'Etat
représenté par:

Monsieur Abdoulaye BALDE, Ministre d'Etat, Ministre des Mines de
l'Industrie, de l’Agro-Industrie et des PME

D’UNE PART

ET

La société DAMASH MINERALS Ltd, ciaprès dénommé « DAMASH)), ayant
son siège à 8, Rte Meridien President, Almadies Dakar-Senegal, représentée
par Monsieur Verissimo Paulino NANCASSA, Administrateur, Représentant
dûment autorisé,

D'AUTRE PART
Après avoir exposé que:

La société DAMASHLTD a déclaré posséder les capacités techniques et financières
nécessaires pour procéder à des travaux de recherche et d'exploitation de phosphates et
substances connexes

L’Etat étant en possession des droits miniers sur le territoire national, DAMASH LTD
souhaite sur une partie de ce territoire dénommée Périmètre de KOLDA situé dans la
région de KOLDA, procéder à des Opérations de recherches intensives et, en cas de
découverte d’un gisement économiquement rentable, passer à son développement et à
son exploitation;

Les objectifs dDAMASH LTDsont conformes à la politique minière de l'Etat du Sénégal qui
tend à promouvoir la recherche et l'exploitation des réserves minières du pays;

Vu le règlement n° 18/2003/CM/UEMOA du 22 décembre 2003 portant adoption du Code
miner communautaire de l'UEMOA;

Vu la loi n° 2003-36 du 24 novembre 2003 portant Code minier;

Vu le décret n° 2004-647 du 17 mai2004 fixant les modalités d'application de la Loi portant
Code minier;

Il est convenu et arrêté entre les parties ce qui suit:

TITRE PREMIER: DISPOSITIONS GENERALES

ARTICLE PREMIER: OBJET DE LA CONVENTION

1.1 Conformément au Code minier, l’objet de cette Convention est de régler de façon
contractuelle, les rapports entre l’Etat, d’une part, et DAMASH LTD, d'autre part,
pendant toute la durée des Opérations minières. Elle couvre les périodes de recherches et
d'exploitation.

La Convention définit les conditions générales, juridiques, financières, fiscales,
économiques, administratives et sociales particulières dans lesquelles la société (ou ses
Sociétés Affiliées ou successeurs) exercera les activités minières pour la recherche et
l'exploitation éventuelle de phosphates et substances connexes à l’intérieur du périmètre
12

1.3

du permis tel que défini à l’article 3 ci-dessous et l’annexe A de la Convention.

La Convention détermine également les garanties et obligations essentielles concernant, le
cas échéant, la phase d'exploitation en cas de décision de passage à celle-ci.

La phase de recherche comprend notamment une analyse sommaire de l’état initial du site
de recherche et de son environnement physique et humain, des travaux géologiques,
géophysiques, géochimiques, miniers, des analyses chimiques, des tests métallurgiques et
éventuellement une Etude de Faisabilité, ainsi que la formulation d’un programme de
développement et d'exploitation de tout gisement économiquement rentable mis en
évidence.

La phase d’exploitation consiste en la mise en valeur et l'exploitation d'un Gisement en
association avec l’état, conformément aux dispositions de la présente convention, à
condition que les résultats de l'étude de faisabilité soient positifs et qu’ils démontrent que
l'exploitation des minéralisations identifiées est économiquement rentable.

ARTICLE 2: DESCRIPTION DU PROJET DE RECHERCHE.

Le projet de recherche est décrit dans le programme de travaux annexé à la présente convention
(Annexe B).

ARTICLE 3: DEFINITIONS

3.1 Dans le cadre de la présente convention et ses annexes, les termes et mots ci-après signifient:

3.2 ANNEXE: Tout document annexé à la présente convention et portant des dispositions

particulières prévues par la convention. Leur valeur et portée juridiques sont identiques à celles
des autres dispositions de la Convention.

3.3 Sont considérés comme annexes à la présente convention et en constituant une partie
intégrante, les documents ci-après:

ANNEXE A: Les limites du permis de recherche:

ANNEXE B: Programme de travaux ;

ANNEXE C: Programme de dépenses ;

ANNEXE D: Modèle d'étude de faisabilité;
ANNEXE E: Pouvoirs du signataire.

3.4 Administration des Mines: Le (s) service (s) de l'Etat, compris dans l’organisation du
Ministère chargé des Mines pour la mise en œuvre de la politique minière, notamment le suivi et
le contrôle des Opérations minières.

3.5Budget: L’estimation détaillée du coût des Opérations minières prévues dans le programme
annuel de travaux.

3.6Code minier : La loi n°2003-36 du 24 novembre 2003 portant Code minier de la République
du Sénégal.

3.7Concession : La zone d'exploitation minière pour un ou plusieurs gisements de phosphates et
de substances connexes commercialement exploitables, accordée par l'Etat à la société
PRODEMINE LTD.

3.8Convention : La présente Convention et ses annexes ainsi que toutes les dispositions
modificatives qui leur sont apportées par avenant par les Parties d’un commun accord selon les
dispositions de l’article 37 de la présente Convention.

3.9Date de première production : Date à laquelle une mine atteint une période continue de
production notifiée au Ministre ou de la date de première exploitation à des fins commerciales;

3.10Directeur : Le Directeur des Mines et de la Géologie ou son représentant dûment désigné;
3.11.DMG : La Direction des Mines et de la Géologie;
3.12Etat : République du Sénégal.

3.13Etude de faisabilité : Une étude relative à la mise en valeur d’un gisement ou de toute partie
d’un gisement afin de l’exploiter et de le mettre en production en décrivant la mise en valeur
proposée, les techniques à utiliser, le rythme de production, les calendriers et le coût estimatif
relatif à la construction de la mine et des installations et à la conduite des Opérations de
développement et d'exploitation avec parfois des modifications proposées par l'Opérateur sous la
direction et le contrôle du Conseil d'Administration de la Société d'Exploitation.

3.14Etude d'impact sur l’environnement : Une étude qui est destinée à exposer
systématiquement les conséquences négatives ou positives d’un projet, d’un programme ou d’une
activité, à court, moyen et long terme, sur les milieux naturel et humain.
3.15Exploitation minière : L'ensemble des travaux préparatoires, d'extraction, de transport,
d’analyse et de traitement, effectués sur un gisement donné, pour transformer les substances
minérales en produits commercialisables et / ou utilisables.

3.16Filiale désignée : Société affiliée qui est une des parties dans la société d'exploitation:

3.17Fournisseur : Toute personne physique ou morale qui se limite à livrer des biens et services
au titulaire d’un titre minier sans accomplir un acte de production ou de prestation de services se
rattachant aux activités principales du titulaire du titre minier.

3.18Gisement : Tout gîte naturel de substances minérales exploitables dans les conditions
économiques du moment;

3.19Gîte : Toute concentration naturelle de minéraux dans une zone déterminée de la lithosphère:

3.20Haldes : Matériaux constituants les stériles du minerai pouvant être destinés à d’autres
utilisations valorisant ces ressources;

3.21Immeubles : Outre les bâtiments, sont considérés comme immeubles, les machines, les
équipements et les matériels fixes utilisés pour l'exploitation des gisements ou pour le stockage
ou le transport de produits bruts:

3.22Liste minière : L'ensemble des biens d'équipement conformément à la nomenclature du
Tarif Extérieur commun au sein de l'Union Economique et Monétaire Ouest Africaine
(UEMOA), objet du traité de l'UEMOA, normalement utilisés dans les activités minières et pour
lesquels les droits et taxes à l'importation sont suspendus ou modérés.

3.23Législation minière : Elle est constituée par la loi n°2003-36 du 24 novembre 2003 portant
Code minier de la République du Sénégal et les décrets pris pour son application notamment le
décret n° 2004 — 647 du 17 mai 2004 et toutes les dispositions législatives et réglementaires
susceptibles de s’appliquer aux activités minières.

3.24 Mines:

tous puits, fosses, mines à ciel ouvert, galeries, sous souterraines, ouvrages superfi
souterrains, réalisés ou construits, après l'octroi d’un permis d'exploitation ou de conce:
minière à une société d'exploitation et/ou un minerai est enlevé ou extrait par tous procédés, en
quantités supérieures à celles nécessaires pour l’échantillonnage, les analyses ou l'évaluation;

toutes installations pour le traitement, la transformation, le stockage et le transport du minerai et
des roches stériles, y compris les résidus;
outillages, équipements, machines, bâtiments, installations et améliorations pour l'exploitation, le
traitement, la manutention et le transport du minerai et des roches stériles et des matériels:

habitations, bureaux, routes, pistes d'atterrissage, lignes électriques, installations de production
d'électricité, installations d'évaporation, de séchage ct de réfrigération, canalisations, réserves
d'eau, chemins de fer et autres infrastructures.

3.25Ministre : Le Ministre chargé des mines ou son représentant dûment désigné.

3.26Minerai : Masse rocheuse recclant une concentration de minéraux de phosphates et
substances connexes suffisante pour justifier une exploitation.

3.27Meubles : Outre les actions et les intérêts dans une société ou une entreprise, sont considérés
meubles, les matières extraites, les approvisionnements et autres objets mobiliers.

3.280pération minière : Toute activité de prospection, de recherche, d'évaluation de
développement, d'exploitation de traitement ou de transport de phosphates et substances
connexes.

3.29 Parties : soit l'Etat, soit la société DAMASH LTD sclon le contexte. En phase
d'exploitation, Parties et Partie comprendront également la ou Les sociétés d'exploitation.

3.30 Partie : Soit l'Etat, soit la société DAMASH LTD selon le contexte.

3.31 Périmètre du permis : La zone décrite à l'annexe A de la présente Convention.

3.32 Permis de recherche : Le droit exclusif de recherche de phosphates et substances connexes
délivré par le Ministère chargé des Mines par arrêté à la sociétéDAMASH LTD dans la Région

de Kolda et dont le périmètre initial est défini dans l'annexe «A» de la présente Convention.

3.33 Permis d'exploitation : Le titre minier délivré par l'autorité compétente selon les
dispositions légales et réglementaires en vigueur.

3.34 Programme de travaux et Programme de dépenses : Signifient une description détaillée
respectivemment des travaux et des coûts de recherche à entreprendre par la société telle que
définie respectivement aux annexes B et C de la présente Convention.

3.35 Produits : Tous minerais de phosphates ct substances connexes commercialement exploités
dans le cadre de la présente Convention.
3.36 Redevanceminière : Redevance proportionnelle due sur la production des substances
minérales extraites.

3.37 Société d’exploitation : Personne morale de droit sénégalais créée en vue de l'exploitation
d’un gisement situé à l’intérieur du Périmètre du Permis de Recherche.

3.38 Société affiliée : Toute société qui contrôle ou est contrôlée par une Partie.

3.39 Sous-traitant : Toute personne physique ou morale exécutant un travail qui s'inscrit dans le

cadre des activités principales du titulaire du titre minier. Il s’agit notamment:

des travaux de géologie, de géophysique, de géochimie et de sondage pour la prospection, la
recherche et l'exploitation:
de la construction des infrastructures industrielles, administratives et socioculturelles (voies,
usines, bureaux, cités minières, supermarchés, économats, établissements socioculturels,
sanitaires et scolaires, de loisirs et d’approvisionnement en eau et électricité);

des travaux d'extraction minière, de transport et de stockage des matériaux et de traitement de
minerais;

3.40 Substance minérale : Toute substance naturelle amorphe ou cristalline, solide, liquide ou
gazeuse provenant du sous-sol ou du sol qui, sans traitement ou après traitement, est utilisable
comme matière première de l’industrie ou de l'artisanat, comme matériau de construction ou
d’empierrement ou de viabilité, comme amendement des terres ou comme source d'énergie.

3.41 Terril ou terri : Amoncellement, tas ou emplacement destiné à recevoir les stériles extraits
de la mine ou de la carrière ou des installations de traitement, ainsi que les matériaux rocheux ou
terreux provenant des morts-terrains.

3.42 Titre minier : Autorisation, permis ou concession ayant trait à la prospection, à la recherche
et à l'exploitation de substances minérales et conférant des droits immobiliers.

3.43 Valeur carreau mine : La différence entre le prix de vente et le total des frais supportés par
la substance minérale entre le carreau de la mine et le point de livraison.

3.44 Valeur marchande : Prix des produits vendus sur le marché ou calculé en référence au
cours marchand en vigueur au moment de la transaction sans aucune déduction de frais.
TITRE _IL: PHASE DE RECHERCHE MINIERE
ARTICLE 4: DELIVRANCE DU PERMIS DE RECHERCHE

4.1 L'Etat s'engage à octroyer à la société DAMASH LTD un permis exclusif de recherche de
phosphates et substances connexes valables pour le périmètre dont les limites et la superficie sont
spécifiées à l’annexe «A» de la présente Convention.

4.2 Le permis de recherche est attribué pour une durée de trois (03) ans par arrêté du Ministre à
compter de la date de sa signature. Il est renouvelable pour des périodes consécutives n’excédant
pas trois (03) ans chacune, à condition que la société ait satisfait à ses engagements de travaux et
de dépenses.

4.3 Le permis de recherche confère à la société DAMASH LTD dans les limites de son périmètre
en surface et indéfiniment en profondeur, le droit exclusif de prospection et de recherche pour les
substances minérales accordées et, en cas de découverte d’un gisment un permis d'exploitation
ou une concession minière d’un gisement commercialement exploitable à l’intérieur du périmètre
de recherche.

4.4 Au cas où une demande de renouvellement, de prorogation ou de transformation du permis de
recherche est sollicitée conformément aux dispositions du Code minier, la validité dudit permis
est prorogée, de plein droit, tant qu'il n’a pas été statué sur ladite demande. Toutefois, cette
prorogation ne s’applique qu’à la partie du périmètre du permis de recherche visée dans la
demande.

En cas de non passage à un permis d'exploitation, les terrains couverts par le permis de recherche
sont libérés de tous droits en résultant.

Le titulaire du permis de recherche peut solliciter auprès du Ministre, dans le cadre d’un gisement
dont le caractère non commercial est prouvé et reconnu par l'Etat, l’octroi d’une période de
rétention qui ne peut excéder deux (02) ans. A l'issue de la période de rétention et en cas de non-
exploitation, le titulaire du permis de recherche perd tous ses droits y afférents.

4.5 Le permis ne peut être retiré que pour juste motif par arrêté du Ministre et après mise en
demeure non suivi d'effet, dans un délai de 2 mois après sa réception par la société

PRODEMINE LTD,et dans les conditions fixées à l’article 22du Code minier.

ARTICLE 5: OBLIGATIONS ATTACHEES AU PERMIS DE RECHERCHE
5.1 Avant la délivrance du permis de recherche, la société devra accomplir toutes les formalités
exigées par le Code minier et ses textes d'application.

5.2. La sociétéDAMASH LT Dest soumise notamment aux obligations suivantes :

déclarer préalablement au Ministre toute décision de démarrage ou de fermeture de travaux de
recherche:
exécuter, pendant la période initiale et le cas échéant pendant chaque période de
renouvellement et de prorogation du permis de recherche, le programme annuel de travaux de
recherche approuvé par le Ministre;
dépenser pour le programme des travaux conformément à son engagement:
informer régulièrement l'Administration des mines des travaux effectués et des résultats
obtenus et notifier au Ministre toutes découvertes de gisements de substances minérales:
effectuer dans les meilleurs délais en cas de découverte permettant de présumer de l'existence
d'un gisement exploitable, les travaux d'évaluation et établir, en cas de besoin, sous sa propre
responsabilité, le caractère commercial ou non commercial de ladite découverte:
solliciter l'octroi d'un permis d'exploitation ou de Concesion minière des que l'existence
d'un gisement commercialement exploitable est établi:
soumettre à l'approbation du Ministre tout contrats, accords, conventions, protocoles ou tout
autre document par lequel il promet de confier, de céder, de transmettre, partiellement ou
totalement, Les droits et obligations résultant du permis de recherche.

ARTICLE 6: ENGAGEMENTS DE LA SOCIÉTÉPENDANT LA PHASE DE
RECHERCHE

6.1 Pendant la période de validité du permis de recherche, la société réalisera le programme de
travaux et dépenses définis respectivement aux annexes B et C de la présente Convention.

La société DAMASH LTD reste seule responsable de la définition de l'exécution et du
financement dudit programme.

6.2 Toute modification importante du programme de travaux de recherches et des dépenses
prévus aux annexes B ct C requiert une justification de la part de lu sociétéDAMASH LTD
et l'approbation du Ministre, laquelle ne saurait être refusée sans motif valable.

6.3 Le programme de travaux de recherche ainsi que toute modification conformément à
l'article 6.2 ci-dessus et l'article 6.4 ci-après sera réalisé selon un programme annuel des
travaux détaillé et un budget annuel de dépenses élaborés par la société et approuvés par le
Ministre, approbation qui ne saurait être refusée sans motif valable.
6.4 La société DAMASH LTD aura le droit d'arrêter les travaux de recherche dans n'importe

quelle zone du périmètre avant l'expiration du permis de recherche si, à son avis, et au vu des
résultats obtenus, la continuation des travaux ne lui paraît pas justifiée sous rve d'un
préavis d’un (01) mois adressé au Ministre.

6.5 En cas d'arrêt définitif par la société des travaux de recherches dans le périmètre du
permis de recherche et après l'avoir notifié par écrit au Ministre, les dispositions de la
présente Convention se rapportant au permis de recherche deviennent caduques à condition
que la société DAMASH LTD ait respecté ses obligations conformément à l'article 21 du
présent Code minier et à ses engagements. Relativement à ce permis de recherche, la société
DAMASH LTD remettra à l'Etat un rapport final ainsi que tout autre document
conformément à l’article 116 du décret d'application du code minier.

6.6 Au cas où la société DAMASH LTD serait d'avis sur la base de données recueillies
pendant les travaux de recherche et exposées dans les rapports techniques communiqués au
tisfaisante, la société DAMASH LTD s'engage à
effectuer à ses frais et sous sa responsabilité une étude de faisabilité conforme aux normes de

Ministre, qu'il existe une minéralisation s

l'industrie minière et des institutions financières.

6.7 Toutedécouverte d'un gisement dont le caractère commercial est attesté par une étude de
faisabilité, donne à lu société DAMASH LTD un droit exclusif. en cas dedemande avant

G

piration du permis de recherche, à l'octroi d'un permis d'exploitation ou d'une concession
minière portant sur le périmètre de ladite découverte. Dans ce cas, la société DAMASH
LTD est réputée avoir satisfait à toutes ses obligations de travaux et de dépenses visés à
l'article 6.20 de la présente convention, conformément à l'article 19 présent Code minier.

6.8 Si la société DAMASH LTD décide, suite à une recommandation dans la dite étude de

faisabilité de ne pas procéder à l'exploitation des gisements pour des raisons autres que
celles exprimées à l’article 4.4 de la présente convention, l'Etat pourra librement, seul ou en
association, décider d'exploiter librement cette minéralisation.

6.9 Si, au cours des travaux de recherche dans le périmètre du permis de recherche la société
DAMASH LTD découvrait des indices de substances minérales autres que celles octroyées,
elle doit en informer sans délai le Ministre. Cette information fera l'objet d'un rapport

exposant toutes les informations liées à ces indices.

6.10 Au cas où la société DAMASH LTD désire obtenir un titre de recherche pour lesdites

substances minérales, les parties entrent en négociation pour définir les termes et les
conditions nécessaires pour l'octroi du permis de recherche et éventuellement l'exploitation
de ces substances.

6.11 La société DAMASH LTD fournira à ses frais les rapports prévus par la réglementation

minière.

6.12 La société DAMASH LTD accepte de faire effectuer au Sénégal, dans les limites du
possible les analyses des échantillons prélevés, à condition que les installations, le
fonctionnement et les prestations des laboratoires locaux (Groupe des Laboratoires de la
DMG) soient satisfaisants et compétitifs. Dans le cas contraire, la société DAMASH LTD
sera autorisée, sur justificatifs valables, à effectuer des analyses en dehors du Sénégal. Les
résultats des analyses seront communiqués à la DMG.

6.13 Dans les trois (03) mois suivant l'entrée en vigueur de la présente convention, la société
DAMASH LTD est tenu d'ouvrir un bureau à Dakar pour la durée des travaux de recherche.

6.14 La société DAMASH LTD désignera un représentant au Sénégal muni de pouvoirs
suffisants pour décider de toute question relative aux travaux de recherche.

6.15 Dans le mois qui suit l'octroi du permis de recherche, la société DAMASH LTD
fournira au Ministre une attestation certifiant l'ouverture d’un compte bancaire au Sénégal
pour les transactions nécessaires à la réalisation de ses Opérations minières.

6.16 La Direction des Mines et de la Géologie sera représentée aux travaux d'exécution
prévus dans les programmes annuels de recherche de la société DAMASH LTD. Il assurera
un travail de suivi et de contrôle des activités du terrain.

La société DAMASH LTD reste seule responsable techniquement et financièrement de
l'orientation de la conduite et de la gestion du programme de travaux de recherche agréé.

6.17 Les travaux de recherche seront exécutés par la société DAMASH LTD qui embauchera
librement le personnel nécessaire à leur réalisation, sous réserve des dispositions de l’article
33.4 ci-après de la présente Convention.

6.18 L'utilisation de sous-traitants dans l'exécution du projet sera soumise à l'approbation
préalable du Ministre qui ne pourra être refusée sans motif valable. Dans le cadre de la
réalisation des programmes de travaux, les sous-traitants de la société DAMASH LTD
seront sous sa propre responsabilité.
6.19 Sous réserve de l’article 6.5 ci-dessus et pour les travaux de recherche prévus dans
l'annexe B, la société DAMASH LTD s'engage à dépenserpendant la première période de
validité du permis de recherche un montant minimal prévu à l'annexe C.

6.20 Dans le calcul de dépenses visées à l’article 6.19 seront pris en considération:

Les traitements, les salaires et les frais divers relatifs aux personnels effectivement engagés aux
travaux de recherche au Sénégal;
l'amortissement du matériel effectivement utilisé dans le cadre des travaux de recherche pour
la période correspondant à leur utilisation;
les dépenses engagées au Sénégal dans le cadre de travaux de recherche proprement dits sur
le périmètre du permis de recherche, y compris les frais encourus à l'étranger relatifs à
l'établissement de programmes de travaux, essais, analyses, études, formation;
les frais relatifs aux sous-traitants dûment approuvés par le Ministre;
les frais généraux de la société DAMASH LTD encourus au Sénégal dans le cadre de
l'exécution du programme de travaux de recherche agréé;
les frais de siège de la société DAMASH LTD encourus dans le cadre de l'exécution du
programme de travaux de recherche agréés et dans la limite du taux fixé par le Code général
des impôts:

les dotations au titre des contributions à la formation et au perfectionnement des sénégalais
chargés du secteur minier sénégalais et ce, sur la base d’un protocole d'accord qui sera
conclu avec le Ministre ;

6.21 En vue de la vérification de ces dépenses, la société doit tenir une comptabilité régulière des
dépenses engagées au titre des Opérations minières de façon à permettre une discrimination
des dépenses de recherche de celles d'administration.

6.22 Le montant total des investissements de recherche que la société aura engagé au jour de la
constitution d’une société d'exploitation pour l'exploitation de tout ou partie du périmètre du
permis de recherche sera actualisé à cette dernière date conformément aux dispositions
fiscales en la matière et avec l’accord du Ministre chargé des Finances.

ARTICLE 7: MESURES SOCIALES

7.1 La société DAMASH LTD favorisera la création et l’offre d'emplois en direction des
communautés locales afin de donner au projet un impact social positif.

7.2 La société DAMASH LTD, en concertation avec les autorités et élus locaux s’attachera à
développer, dans la mesure du possible, d’autres opportunités d'amélioration de
l’environnement social des populations vivant dans la Zone du périmètre de recherche.

ARTICLE 8: ENGAGEMENTS EN MATIERE DE PROTECTION DE
L'ENVIRONNEMENT
La société DAMASH LTDet la société d'Exploitation s'engagent à:
préserver pendant toute la durée de la Convention, l'environnement et les infrastruetures
publiques affectés à leur usage:

remettre les infrastructures ayant subi un dommage en état normal d'utilisation aux normes
généralement acceptées dans l’industrie minière:

réhabiliter et restaurer l'environnement, suite aux dommages causées;

se conformer en tout point à la législation en vigueur relative aux matières dangereuses et
notamment la Convention de Bâle relative aux déchets toxiques.

ATICLE 9: DROITS ET AVANTAGES PARTICULIERS ACCORDES PENDANT LA
PHASE DE RECHERCHE

9.1 Pendant la durée de la phase de recherche, aueune modification unilatérale ne pourra être
apportée aux règles d’assiette, de perception et de tarification, la société DAMASH LTD ne
pourra être assujettie aux impôts. taxes. redevances, prélèvements, droits, contributions et
toutes autres charges dont la création interviendrait après la signature de la présente
Convention.

9.2 Dans le cadre de la réalisation des programmes de travaux, les sous-traitants de lu société
DAMASH LTD ayant obtenu l'approbation du Ministre conformément à l’article 6.19 de la
présente Convention, pourront bénéficier de l'exonération des droits et taxes de douanes pour
les réalisations de leurs prestations.

9.3 Tout sous-traitant qui fournira à lasociétéDAMASH LTD des prestations de services

pour une durée de plus d'un (01) an est tenu de créer une société conformément à la
réglementation en vigueur.

ARTICLE 10: EXONERATIONS FISCALES
Le titulaire du permis de recherche de substances minérales bénéficie dans le cadre de ses
Opérations de recherche pendant toute la durée de sa validité et de ses renouvellements
éventuels, d’un régime d'exonération totale d'impôts. et de taxes de toute nature, à
l'exception de la Taxe Spécifique sur les Produits pétroliers.

ARTICLE 11: EXONERATIONS DOUANIERES

11.1 La société DAMASH LTD est exonérée de tous droits et taxes de douanes à
l'importation, y compris la taxe sur la valeur ajoutée (TVA), et le prélèvement du Conseil
Sénégalais des Chargeurs (COSEC) à l'exception de la Redevance Statistique (RS) et des
prélévements communautaires de l'UEMOA (PCS) et de la CEDEAO (PCC) sauf lorsque
l'exonération desdits prélévements est expressément prévue dans le cadre d'un accord de
financement extérieur.

Cette exonération porte sur:

les matériels, matériaux, fournitures, machines, engins et équipements, véhicules utilitaires inclus
dans le programme agréé, ainsi que les pièces de rechange et les produits et matières
consommables ni produits, ni fabriqués au Sénégal. destinés de manière spécifique et
définitivement aux Opérations de recherche minière et dont l'importation est indispensable à la
réalisation du programme de recherche:

les carburants et lubrifiants alimentant les installations fixes, matériels de forage, machines et
autres équipements destinés aux Opérations de recherche sur le permis octroyé:

les produits pétroliers servant à produire de l'énergie utilisée dans la réalisation du programme de
recherche;

les parties et pièces détachées destinées aux machines et équipements reconnus destinés de façon
spécifique à la réalisation du programme de recherche agréé.

11.2 Les sociétés sous-traitantes intervenant dans la réalisation du programme de travaux de
recherche agréé et ayant reçu l'approbation du Ministre, bénéficient de l'exonération des droits et
taxes de douane pour la réalisation de leurs prestations des mêmes avantages douaniers que la
société DAMASH LTD à l'exception la Redevance Statistique (RS) et des prélévements
communautaires de l'UEMOA (PCS) et de la CEDEAO (PCC).

Toutefois. les vehicules utilitaires et de tourisme, les materiels de manutention et de tous
matériels éligibles au régime de l'admission temporaire spéciale ne seront pas éxonérés.

ARTICLE 12: REGIME DE L’ADMISSION TEMPORAIRE

12.1 Sur simple présentation certifiée conforme d’un permis de recherche, les matériels,
matériaux, fournitures, machines, équipements et véhicules utilitaires destinés directement aux
Opérations de recherche minière ainsi que les machines et véhicules de chantier pouvant être
réexportés ou cédés après utilisation, bénéficient de l’admission temporaire spéciale (ATS).

12.2 En cas de mise à la consommation par suite d'admission temporaire spéciale (ATS), les
droits et taxes exigibles sont ceux en vigueur à la date du dépôt de la déclaration en détail de mise
à la consommation, applicable à la valeur vénale réelle des produits à cette même date.

12.3 Conformément aux dispositions du Code des Douanes et aux textes pris pour son
application, durant les six (06) mois suivant son établissement au Sénégal, le personnel étranger
employé par le titulaire d’un titre minier, résidant au Sénégal, bénéficie, également, de la
franchise de droit de taxes grevant l'importation de leurs objets et effets personnels dans les
limites des besoins familiaux. Dans tous les cas, un seul véhicule automobile peut être importé
dans ce cadre de famille.

12.4 Pour le bénéfice de la franchise des droits et taxes visé aux articles précédents, les
bénéficiaires devront déposer une attestation administrative visée par le Ministre.

12.5 Les bénéficiaires des régimes douaniers définis ci-dessus sont soumis à toutes les mesures
de contrôle et de surveillance édictées par l'administration des douanes conformément à la
réglementation en vigueur.

ARTICLE 13: STABILISATION DES REGIMES FISCAUX ET DOUANIERS

Tout titulaire de titre minier de recherche ou d'exploitation bénéficie des conditions suivantes:

la stabilisation du régime fiscal et douanier durant toute la période de validité de leurs titres
miniers. Cette stabilisation est effective à compter de la date de notification d'octroi du titre
minier. A ce titre le régime fiscal et douanier attaché à l’octroi d’un permis de recherche ne peut
être remis en question au moment de l'octroi du permis d'exploitation. Toutefois, le titulaire d’un
permis de recherche peut négocier avec l'Etat avant l'octroi du titre minier d'exploitation, le
régime fiscal et douanier afin de l'adapter aux conditions au moment de l'exploitation;

pendant toute la période de validité d’une convention minière, les modifications apportées aux
règles d’assiette, de perception et de tarification des impôts, taxes et redevances susvisés sont
inopposables au titulaire du titre minier sauf à la demande du titulaire du titre minier adre:
au Ministre à condition qu'il adopte les nouvelles dispositions dans leur totalité.

ARTICLE 14: REGLEMENTATION DES CHANGES

14.1 Sous réserve de l’article 13, les titulaires de titres miniers accordés en vertu des
dispositions du Code minier, sont soumis à la réglementation des changes en vigueur sur
le territoire de la République du Sénégal.

A ce titre, et sous réserve du respect des obligations qui leur incombent, notamment en
matière de réglementation des changes, ils peuvent:

encaisser au Sénégal tous fonds acquis ou empruntés à l'étranger, y compris les recettes des
ventes de leur quote part de production;

transférer à l'étranger les dividendes et produits des capitaux investis ainsi que le produit de la
liquidation ou de la réalisation de leurs avoirs;

transférer à l’étranger les fonds destinés au remboursement des dettes contractées à l’extérieur en
capital et intérêts; au paiement des fournisseurs étrangers de biens et services nécessaires à la
conduite des Opérations minières;

importer tous les fonds acquis ou empruntés à l'étranger nécessaires à l’exécution de l'opération
minière.

14.2 Il est garanti au personnel étranger résidant au Sénégal, employé par tout titulaire de titre
minier, la libre conversion et le libre transfert de tout ou partie des ses économies sur
salaire, sous réserve de l’acquittement des impôts et cotisations diverses, conformément à
la réglementation des changes.

ARTICLE 15: OUVERTURE DE COMPTE BANCAIRE EN DEVISES

Conformément aux dispositions de la réglementation des changes en vigueur, la société peut
être autorisée à ouvrir au Sénégal un compte étranger en devises pour les transactions
nécessaires à la réalisation des Opérations minières.

ARTICLE 16: LIBRE IMPORTATION ET LIBRE EXPORTATION

16.1 Sous réserve de la réglementation des changes et des dispositions du Code minier, la société
peut librement:

importer, sans règlement financier, le matériel destiné aux Opérations minières ;

importer au Sénégal les biens et services nécessaires à ses activités ;
exporter les substances minérales extraites, leurs concentrés, dérivés primaires et tout autre dérivé
après avoir effectué toutes les formalités légales et réglementaires d'exportation de ces
substances.

16.2 Dans le cadre de la réalisation du programme de travaux de recherche agréé, la société
sera libre de transférer sous réserve de l'article 6.12 ci-dessus. hors du Sénégal, tout
échantillon y compris des échantillons volumineux destinés aux tests métallurgiques.

T LH: P E D'EX

ARTICLE 17: DELIVRANCE DE TITRE MINIER D'EXPLOITATION

17.1 Toute découverte d'un gisement par la société DAMASH LTD lui confère, en cas de
demande avant expiration du permis de recherche, le droit exclusif à l'octroi d’un permis
d'exploitation ou d'une concession minière portant sur le périmètre du gisement. Cependant.
bien que l'octroi de la concession minière ou du permis d'exploitation entraîne l'annulation du
permis de recherche à l'intérieur du périmètre pour lequel la concession ou le permis
d'exploitation a été octroyé (e), il subsiste jusqu'à son expiration dans les autres zones non
couvertes par la concession minière ou le permis d'exploitation.

17.2 La présente Convention traite le cas d'un titre d'exploitation issu éventuellement d'un
permis de recherche.

17.3 Le permis d'exploitation est accordé par décret, pour une période n’excédant pas cinq (05)
ans renouvelable.
17.4 La concession minière est accordée par décret pour une période minimum de cinq (05) ans et

n'excédant pas vingt cinq (25) ans renouvelable. Ce décret vaut déclaration d'utilité publique
pour l'exécution des travaux entrant dans le cadre de la concession minière.

17.5 La concession minière est attribuée conformément aux dispositions réglementaires, pour des
isements attestés par l'importance des réserves prouvées mises en évidence dans une étude de
faisabilité et dont le développement et l'exploitation nécessitent de gros investissements.

17.6 Les conditions de délivrance d'un titre minier d'exploitation sont précisées dans le décret
d'application du présent Code.

17.7 L'Etat s'engage à accorder un titre minier d'exploitation à la société DAMASH LTD dans
les meilleurs délais dès réception de la demande de titre minier d'exploitation faite par la
sociétéDAMASH LTD.
téDAMASH LTD dans
les limites de son périmètre et indéfiniment en profondeur, le droit d'exploitation et de libre

17.8 Le permis d'exploitation ou la concession minière confère à lu soc

disposition des substances minérales définies à l’article 1 de la présente Convention.

ARTICLE 18: SOCIETE D'EXPLOITATION

18.1 La filiale désignée de la société DAMASH LTDet l'Etat créeront conformément à la
législation en vigueur en la matière en République du Sénégal une société d'exploitation de droit

sénégalais.

18.2 Par dérogation à l’article 18.1 ci-dessus, il est précisé que l'exploitation d'un nouveau
gisement dans le périmètre du permis de recherche octroyé pourrait, avec l'accord des parties.

faire dans le cadre d’une société d'exploitation existante et selon des conditions définies par

négociations.

18.3 Dès la constitution de la société d'exploitation celle-ci se substituera à la société DAMASH
LTD en ce qui concerne les garanties, droits et obligations résultant de la présente Convention.

ARTICLE 19: OBJET DE LA SOCIETE D'EXPLOITATION

19.1 L'objet de la société d'exploitation sera la mise en valeur et l'exploitation. selon les règles
de l'art, d'un ou plusieurs gisements de substances minérales à l'intérieur de la concession ou du
permis d'exploitation octroyé selon le programme défini dans l'étude de faisabilité.

19.2 L'exploitation comprend notamment l’ensemble des travaux de préparation, d'extraction, de

transport, de traitement. d'analyses, de transformation et de commercialisation des substances

minérales pour lesquelles le permis d'exploitationou la concession minière a été attribué (é).

19.3 La société d'exploitation pourra conformément à la réglementation en vigueur en la matière
procéder à toutes les actions et transactions requises et utiles pour la mise en valeur et

l'exploitation rationnelle du ou des gisements situés à l'intérieur du permis d'exploitation ou de
la concession minière octroyé (e).

ARTICLE 20: ORGANISATION DE LA SOCIETE D'EXPLOITATION

20.1 L'accord d'actionnaires conclu entre l'Etat et la société DAMASH LTD ou le cas échéant la
filiale désignée. fixera notamment les termes et les conditions de constitution et de gestion de la
société d'exploitation. Tous les avantages, garanties et obligations relatifs au permis
d'exploitation ou de la concession minière fixés dans la présente Convention ne seront pas remis
en cause dans l'accord d'actionnaires.
20.2 La société d'exploitation sera régie par les dispositions réglementaires en vigueur au
Sénégal en la matière.

20.3 La société d'exploitation est dirigée par un Conseil d’ Administration qui est responsable de
la réalisation de l’objet social. Le Conseil d'Administration est composé d’une représentation des
Parties en proportion de leurs participations au capital social de la société d'exploitation.

20.4 Dès l'octroi du titre minier d'exploitation, la société titulaire du permis de recherche cédera
immédiatement et à titre gratuit ledit titre minier d'exploitation à la société d'exploitation créée à
cet effet.

20.5 Cependant, la société DAMASH LTD restera titulaire du permis de recherche résiduel,
conformément aux dispositions du Code minier, afin d’être à même de poursuivre le cas échéant
les travaux de recherche sur le reste du périmètre et conformément aux dispositions de la présente
Convention.

20.6 Dès l'octroi du permis d'exploitation ou de la concession minière, la société débutera les
travaux de mise en valeur du gisement et de construction de la mine avec diligence et dans les
règles de l’art.

ARTICLE 21: PARTICIPATION DES PARTIES

21.1 Le capital social de la société d'exploitation est fixé d’un commun accord entre l'Etat et la
société DAMASH LTD. Il sera constitué par des apports en numéraire et/ou des apports en
nature.

21.2 La participation gratuite de l'Etat au capital social de la société d'exploitation est fixée à dix
pour cent (10 %). Par conséquent, la filiale désignée s'engage à financer, en plus de sa
participation au capital social de société d'exploitation, la participation gratuite de l'Etat.

21.3 L'Etat n'aura aucune obligation, en vertu de son pourcentage de participation gratuite au
capital.

21.4 L'état a droit en sus des 10% d'actions gratuites de se réserver pour lui ou le secteur privé
national, une participation onéreuse au capital social de la société d'exploitation au maximum
égale à vingt cinq pour cent (25%).
Il est garanti à la société DAMASH LTD la possession de 65% au minimum du capital de la
société d'exploitation.

21.5 En cas d'augmentation du capital de la société d’exploitation intervenant à n'importe quel
moment de la vie de la mine, l'Etat se réservera, en sus des dix pour cent (10 %) d’actions
nouvelles gratuites, le droit d'acquérir à titre onéreux, pour lui ou le secteur privé national vingt
cinq pour cent (25%) d'actions nouvelles, de telle sorte que la part sociale ne puisse être modifiée
du fait de l’augmentation du capital.

21.6 L'achat des actions de la société d’exploitation à acquérir selon les clauses 21.4 et 21.5 ci-
dessus, sera déterminé dans les conditions c-après:

L'évaluation de la valeur des actions doit être juste et acceptable pour la sociétéDAMASH LTD.
Le prix d'achat de toute action sera basé sur une évaluation indépendante du capital du projet par
un cabinet d'expertise comptable internationalement reconnu ou par une banque d'investissement
avec une expérience appropriée dans l'évaluation des projets miniers. L'expert évaluateur
indépendant sera désigné par la société et soumis à l'agrément du ministre qui ne sera être refusé
sans motif valable. Cet agrément doit intervenir dans un délai de vingt et un (21) jours à partir de
la saisine.

Tout acheteur proposé aura trente (30 jours) pour payer le prix des actions à compter de la date à
laquelle la société DAMASHLTD fournira à l'acheteur le rapport final de l'évaluation
indépendante et approuvé par l'Etat.

Simultanément et conditionnellement avec le payement des actions et préalablement à l'octroi de
ces actions, il sera demandé à l'acheteur de s'acquitter du montant proportionnel de sa
participation au capital nécessaire au développement du projet tel que déterminé par l'offre de
financement bancaire.

Les actions achetées dans ces conditions, de même que les autres actions de la société
d'exploitation détenues par d’autres actionnaires, seront à tout moment disponibles pour la
banque en vue de sécuriser les ressources financières nécessitant une garantie bancaire.

En présence d'offres concurrentes en vue de l'acquisition des actions, la société DAMASH LTD

dispose d’une totale liberté de choix de son (ses) partenaire (s) conformément à l’article 68 du
Code minier.

ARTICLE 22: TRAITEMENT DES DEPENSES DE RECHERCHE
22.1 Les dépenses de recherche non utilisées comme apport en nature dans la constitution du
capital social de la société d’exploitation seront considérées comme des prêts d’actionnaires à
ladite société. Ces dépenses ainsi que les frais administratifs relatifs à la constitution éventuelle
de la société d'exploitation constituent pour les Parties une créance sur la société d'exploitation.

22.2 Les Parties conviennent que ces créances visées ci-dessus feront l’objet d’une inscription au
crédit du compte courant de chacune des Parties ouvert dans les écritures de la société

d'exploitation. Les intérêts rémunérant ces créances sur compte courant seront traités
conformément aux dispositions fiscales en vigueur.

22.3 Sous réserve de l’article 22.1, la distribution du cash flow disponible à la fin de l'exercice

financier se fera selon les modalités suivantes et dans l’ordre ci-après:

rembourser des prêts et des dettes contractés par la société d'exploitation auprès des tiers;
remboursement des prêts apportés par les actionnaires dans le cadre du financement des

Opérations de recherche pour le montant réel affecté aux travaux de recherche;
paiement de dividendes aux actionnaires.

22.4 Les dividendes en contrepartie de la participation de l'Etat au capital social de la société
d'exploitation sont payables dès que le Conseil d'Administration de la société d'exploitation
décide de la distribution de dividendes à tous les actionnaires.

ARTICLE 23: FINANCEMENT DES ACTIVITES DE LA SOCIETE D'EXPLOITATION

23.1 La société d'exploitation pourra rechercher librement les fonds nécessaires pour financer
sesactivités. L'Etat apportera à cet effet son assistance administrative.

23.2 Le financement de la construction et du développement de la mine ainsi que tout éventuel
financement additionnel requis pendant la vie sociale de la société d'exploitation feront l’objet de
fonds propres et/ou de prêts d'actionnaires ou de tierces Parties.

23.3 Les prêts d'actionnaires entrant dans le cadre du financement des activités de la société
d'exploitation seront inscrits dans le compte courant actionnaires et rémunérés aux taux admis
par la réglementation en vigueur: ils sont remboursés conformément aux dispositions de l’article
22,3.

23.4 En cas de découverte la société DAMASH LTD ou la société d'exploitation s'engage à
investir annuellement pour le compte du développement social des collectivités locales de la zone
du permis d'exploitation un montant qui sera défini avec l'Etat.

ARTICLE 2:

DROITS CONFERES PAR LE TITRE MINIER D'EXPLOITATION

La délivrance d’un titre minier d'exploitation confère au titulaire ayant satisfait à ses obligations
les droits suivants:

le droit exclusif d'exploitation et de libre disposition des substances minérales pour lesquelles le
titre minier d'exploitation a été octroyé, dans les limites du périmètre attribué et indéfiniment en
profondeur:

le droit au renouvellement de son titre, dans les mêmes formes, à la demande du titulaire,
conformément aux dispositions du Code minier;

le droit à l'extension des droits et obligations attachés au titre minier d'exploitation aux autres
substances liées à l'abattage ou au traitement des substances pour lesquelles ce titre minier
d'exploitation a été octroyé. Toutefois, le titulaire est tenu de solliciter, dans un délai de six (06)
mois, l'extension de son titre à ces substances;

un droit d'occupation d’une parcelle du domaine national et de libre disposition des substances
minérales pour lesquelles il a été attribué, dans le cas du permis d'exploitation;

le droit à la transformation du permis d'exploitation en concession minière, en cas de découverte
de réserves prouvées additionnelles importantes à l’intérieur du périmètre du permis
d'exploitation ou à l’intérieur d’un autre périmètre contigu appartenant au titulaire du permis
d'exploitation;

un droit réel immobilier distinct de la propriété du sol, enregistré comme tel et susceptible
d’hypothèque. Le décret d'octroi du permis d'exploitation ou de la concession minière vaut
déclaration d'utilité publique pour l'exécution des travaux entrant dans leur cadre;

le droit de céder, transmettre ou amodier son titre minier d'exploitation, sous réserve de
l'autorisation préalable du Ministre chargé des mines et dupaiement des droits fixes;

un droit de renoncer à ses droits, en tout ou en partie, sous réserve d’un préavis d’un (01) an et
des stipulations de la convention minière. Toutefois, ladite renonciation ne libère pas le titulaire
des obligations prévues dans la Convention minière et résultant des activités engagées par le
titulaire antérieurement à la date d’entrée en vigueur de la renonciation;

le droit de transporter, conformément à la législation en vigueur, les substances extraites ainsi que
leurs concentrés ou dérivés primaires jusqu'aux points de stockage, de traitement ou de
chargement et d'en disposer sur les marchés intérieur et extérieur;

un droit à la stabilité des conditions juridiques, administratives, financières et fiscales de
l'exploitation, conformément aux stipulations de la Convention minière;

un droit d’embaucher et d'utiliser tout personnel expatrié nécessaire à la conduite des Opérations
minières; Toutefois à compétence égale, priorité est donnée au personnel Sénégalais.

ARTICLE 25: OBLIGATIONS DU TITULAIRE D'UN TITRE MINIER
D'EXPLOITATION

25.1 Le titulaire d’un titre minier d'exploitation est notamment tenu:

de déclarer préalablement au Ministre toute décision de démarrage ou de fermeture des travaux

d'exploitation;

d’exploiter le gisement dont il a démontré l'existence selon les règles de l’art et de manière à ne

pas compromettre la récupération des réserves prouvées et probables et de protéger

l’environnement;

d'informer régulièrement le Ministre des méthodes et des résultats de l’exploitation, des résultats
des travaux de recherche de réserves additionnelles prouvées et probables ainsi que leurs
caractéristiques.

25.2 Les Opérations minières doivent être engagées dans les meilleurs délais et conduites avec
diligence par les titulaires.

25.3 Si dans un délai d’un (01) an à compter de la date effective d'entrée en vigueur du titre
minier d'exploitation les Opérations d'investissement ne sont pas réellement engagées par lesdits
titulaires, les à

rantages fiscaux consentis par le Code minier peuvent être déclarés caducs après
mise en demeure du Ministre.

25.4 En cas d'expiration d’un titre minier d'exploitation sans renouvellement de celui-ci, la mine
et ses dépendances sont transférées en pleine propriété à l'Etat, libres de toutes charges, y
compris ses dépendances immobilières.

RENDANT LA PHASE D'EXPLOITATION

ARTICLE 26: PERIODE DE REALISATION DES INVESTISSEMENTS

26.1 Pendant la période de réalisation des investissements et de démarrage de production d’une
nouvelle exploitation ou de l'extension de la capacité de production d’une exploitation déjà
existante, la société titulaire de permis d'exploitation ou de concession minière, ainsi que les
entreprises travaillant pour son compte bénéficient de l’exonération de tous droits et taxes de
douane à l'exception de la Redevance Statistique et des prélévements communautaire (PCC et
PCS), sauf lorsque cette exonération desdits prélévemnts est prévue dans le cadre d’un accord de
financement extérieur.

Cette exonération porte sur :
les matériels, matériaux, fournitures, machines, véhicules utilitaires inclus dans le programme
agréé et équipements destinés directement et définitivement aux Opérations minières;

les carburants et lubrifiants alimentant les installations fixes, matériels et forages, machines et
autres équipements destinés aux Opérations minières;

les produits pétroliers servant à produire de l’énergie utilisée dans la réalisation du programme
d'exploitation;

les parties et pièces détachées destinées aux machines et équipements destinés de façon
spécifique aux Opérations minières.

Les sociétés sous-traitantes, lors de cette phase, béneficieront pour la réalisation de leurs
prestations, des mêmes avantages douaniers que la société titulaire de permis d'exploitation ou de
concession minière.

Toutefois, les vehicules utilitaires et de tourisme, les materiels de manutention et de facon
générales, tous matériels éligibles au regime de l’admission temporaire spéciale ne seront pas
exonérés ».

26.2 La période de réalisation des investissements entre en vigueur à la date d'octroi du permis
d'exploitation ou de la concession minière pour se terminer à la date de notification au Ministre a
chargé des mines de la date de première production, à l'exception des Opérations effectuées à
titre d’essai. Elle expire au plus tard dans un délai de deux (02) ans pour le permis d'exploitation
et de quatre (04) ans pour la concession minière.

26.3 Pendant la période de réalisation des investissements et de démarrage de la production d’une
nouvelle exploitation ou de l'extension de la capacité de production d’une exploitation déjà
existante, les matériels, matériaux, fournitures, machines, engins, équipements et véhicules
utilitaires destinés directement aux Opérations minières, importés au Sénégal par le titulaire de
permis d'exploitation ou de concession minière ainsi que les entreprises travaillant pour son
compte et pouvant être réexportés ou cédés après utilisation, seront déclarés au régime
d'admission temporaire spéciale (ATS).

ARTICLE 27: AUTRES AVANTAGES FISCAUX EN PHASE D'EXPLOITATION

27.1 Pendant toute la durée de l'exploitation, le titulaire du permis d'exploitation ou de
concession minière est exonéré de la taxe d'exportation des produits issus de ses activités
d'exploitation sur le périmètre du titre minier d'exploitation accordé.

27.2 Pendant une période de trois (03) ans pour le titulaire du permis d'exploitation et de sept
(07) ans pour le titulaire de la concession minière à compter de la date de délivrance du titre
minier d'exploitation et sous réserve des dispositions de l’article 28 de la présente Convention,
ces titulaires bénéficient d’une exonération totale d'impôt, notamment:

exonération des taxes sur la valeur ajoutée de biens et services acquis auprès des fournisseurs
locaux ou des prestataires domiciliés hors du Sénégal;

exonération des droits et taxes de sortie:

exonération de l'impôt minimum forfaitaire;

exonération des patentes et contributions foncières des propriétés bâties et non bâties à
l'exception des Immeubles à usage d'habitation;

exonération de la contribution forfaitaire à la charge de l’employeur;
exonération des droits et taxes frappant les actes constatant la constitution de sociétés et les
augmentations de capital.

27.3 Toutefois, les grands projets d'exploitation faisant l’objet de concession minière et
nécessitant la mobilisation d’investissements lourds bénéficient pour les avantages fiscaux et
douaniers susmentionnés, d’une durée d'exonération au moins égale à la période de
remboursement des emprunts qui ne pourra pas excéder quinze (15) ans, à partir de la date de
délivrance de la concession minière.

ARTICLE 28: L'IMPOT SUR LES SOCIETES

28.1 Sous réserve des dispositions des alinéas ci-après, le titulaire d’un titre minier d'exploitation
est assujetti à l’impôt sur les sociétés, conformément aux dispositions du Code général des
impôts.

28.2 Toutefois, le titulaire d’une concession minière bénéficie, pendant une durée de sept (7) ans,
de l'exonération de l'impôt sur les sociétés à partir de la date de délivrance de la concession
minière.

28.3 Pour les grands projets d'exploitation faisant l’objet de concession minière et nécessitant la
mobilisation d’investissements lourds, la durée d'exonération, au moins égale à la période de
remboursement des emprunts, ne pourra pas excéder quinze (15) ans à partir de la date de
délivrance de la concession minière.

ARTICLE 29: REGLEMENTATION DES CHANGES

29.1 Les titulaires de titres miniers accordés en vertu des dispositions du Code minier, sont
soumis à la réglementation des changes en vigueur sur le Territoire de la République du Sénégal.
A ce titre, et sous réserve du respect des obligations qui leur incombent, notamment en matière de
réglementation des changes, ils peuvent:

encaisser au Sénégal tous fonds acquis ou empruntés à l’étranger, y compris les recettes des
ventes de leur quote-part de production;

transférer à l'étranger les dividendes et produits des capitaux investis ainsi que le produit de la
liquidation ou de la réalisation de leurs avoirs:

transférer à l'étranger les fonds destinés au remboursement des dettes contractées à l'extérieur en
capital et intérêts; au paiement des fournisseurs étrangers de biens et services nécessaires à la
conduite des Opérations minières;

importer tous les fonds acquis ou empruntés à l'étranger nécessaires à l'exécution des Opérations
minières.

29.2 Il est garanti au personnel étranger résidant au Sénégal, employé par tout titulaire de titre
minier, la libre conversion et le libre transfert de tout ou partie de ses économies sur salaire ou
résultant de la vente des effets personnels au Sénégal, sous réserve de l’acquittement des impôts

et cotisations diverses, conformément à la réglementation des changes:

des dividendes distribuées aux associés non sénégalais et de toutes sommes affectées à
l'amortissement des financements obtenus auprès des bailleurs:

des bénéfices nets et des dividendes générés par l'inv
de la cession ou de la liquidation des actifs du projet.

sement y compris des fonds provenant

ARTICLE 30: - STABILISATION DES REGIMES FISCAUX ET DOUANIERS

Les titulaires de titres minicrs bénéficient des conditions suivantes:

- la stabilisation du régime fiscal et douanier durant toute la période de validité de leurs titres
miniers. Cette stabilisation est effective à compter de la date de notification d'octroi du titre
minier, À ce titre, le régime fiscal et douanier attaché à l'octroi d'un permis de recherche ne peut
être remis en question au moment de l'octroi du permis d'exploitation. Toutefois, le titulaire d'un
permis de recherche peut négocier avec l'Etat avant l'octroi du titre minier d'exploitation, le
régime fiscal et douanier afin de l'adapter aux conditions de l'exploitation:

pendant toute la période de validité d'une convention minière, les modifications apportées aux
règles d'assiette, de perception et de tarification des impôts, taxes et redevances susvisés sont
inopposables au titulaire du titre minier sauf à la demande du titulaire du titre minier et à
condition qu'il adopte les nouvelles dispositions dans leur totalité.

ARTICLE 31: -LIBRE CHOIX DES PARTENAIRES, FOURNISSEURS ET SOUS-
TRAITANTS

Il est garanti aux titulaires de titres miniers le libre choix des fournisseurs, des sous-traitants et

des prestataires de services ainsi que des partenaires.

Toutefois, sont soumis à approbation préalable du Ministre chargé des mines, tous protocoles,
contrats ct conventions ayant pour objet deconfier, de céder ou de transférer partiellement où
totalement les droits et obligations résultant du titre minier.

Les titulaires de titres mini leurs fournisseurs et leurs sous-traitants utilisent autant que
possible des services et matières d'origine du Sénégal, les produits fabriqués ou vendus au
Sénégal dans la mesure où ces services ct produits sont disponibles à des conditions compétitives
de prix. qualité, garanties et délais de livraison.

TITRE IV: DISPOSITIONS DIVERSES

ARTICLE 32: ENGAGEMENTS DE L'ETAT
L’Etat s'engage à:

32.1 garantir à la société DAMASH LTD et à la société d'exploitation, la stabilisation des
avantages économiques et financiers, des conditions fiscales et douanières, législatives et
réglementaires prévus dans la Convention, pendant toute la durée d'exécution, conformément aux
articles 24 de la présente Convention et 28 du Code minier;

32.2 dédommager la société DAMASH LTDet la société d'exploitation, selon le cas, des frais
supplémentaires résultants du changement des dispositions législatives et réglementaires en
vigueur après la date de signature de la Convention. L'Etat donne en garantie sa reconnaissance
pour le payement de ses engagements monétaires tels qu’ils résultent de l’article 29.1 ci-dessus:

32.3 garantirà la société DAMASH LTD ou 4 la société d'exploitation le libre choix des
fournisseurs, des sous-traitants et des prestataires de services ainsi que des partenaires;

32.4 garantir que toutes dispositions plus favorables qui seraient prises après la signature de la
Convention seront étendues de plein droit à la société DAMASH LTD et à la société
d'Exploitation, sauf renonciation express de leur part.

32.5 n’édicter à l'égard de la société DAMASH LTD, de la société d'exploitation et de leurs
sous-traitants aucune mesure en matière de législation qui puisse être considérée comme
discriminatoire par rapport à celles qui seraient imposées à des entreprises exerçant une activité
similaire au Sénégal:

32.6 garantir à la société DAMASH LTD et à la société d'exploitation, pendant toute la durée de
la présente Convention, la libre gestion des Opérations minières y compris la commercialisation
des produits d'exploitation et ceci dans le strict respect des dispositions législatives et
réglementaires en vigueur;

32.7 faciliter l'obtention des autorisations administrativeset permis requis pour le personnel
expatrié et notamment les visas d'entrée et de sortie, le permis de travail et de séjour;

32.8 assister la société d'exploitation dans l'obtention de toute autorisation administrative requise
pour faciliter la commercialisation des produits. Il est entendu que la société d'exploitation sera
habilité à négocier librement et de manière indépendante, avec toute société spécialisée de son
choix sur le marché international, la commercialisation des dits produits;

32.9 ne pas exproprier en totalité ou en partie les installations et les infrastructures bâties ou
acquises dans le cadre des Opérations minières de la société DAMASH LTD et de la société
d'exploitation, sauf en cas de force majeure ou nécessité publique. Dans ce cas, l'Etat versera à la
société une juste indemnité fixée conformément à la législation en vigueur, notamment la loi n°
76-67 du 02 juillet 1976 et ses textes d'application ainsi qu'aux principes admis en droit
international.

ARTICLE 33: OBLIGATIONS ET ENGAGEMENTS DE LA SOCIÉTÉET DE LA
SOCIETE D'EXPLOITATION EN MATIERE DE FOURNISSEURS
LOCAUX, PERSONNEL LOCAL ET PERSONNEL EXPATRIE ET
D’APPUI INSTITIUTIONNEL

33.1 Si plusieurs personnes physiques ou morales sont co-titulaires indivis d’un titre minier, ou
sollicitent conjointement un titre minier, elles agissent conjointement et solidairement et ont
l'obligation de soumettre, à l'approbation du Ministre chargé des mines, tout accord conclu
entre elles en vue de la réalisation des Opérations minières dans le périmètre concerné. Les
modalités d’approbation sont précisées par décret.

33.2 La société DAMASH LTD ou la société d'exploitation utilisera pour tout achat
d'équipement, fournitures de biens ou prestations de services des entreprises sénégalaises dans la
mesure où ces biens et services sont disponibles à des conditions compétitives de prix, qualité,
quantité, garanties, délais de livraison et de paiement. Dans le cas contraire la société DAMASH
LTD ou la société d'exploitation pourra acquérir, importer de toute provenance et utiliser au
Sénégal tous les biens, matières premières et services nécessaires dans le cadre des
OpérationsOpérations minières prévues par la présente Convention.

33.3 La société DAMASH LTD ou la société d'exploitation peut faire appel au personnel
expatrié nécessaire à la conduite des travaux de recherche, mais devra accorder la préférence au
personnel sénégalais à qualifications égales et à lui donner des postes correspondants à ses
capacités professionnelles.

33.4 Pendant la durée de la présente Convention, la sociétéDAMASH LTD, la société
d'exploitation et les sous-traitants s'engagent à:

accorder la préférence au personnel sénégalais à qualification, compétence et expérience égales;
utiliser la main d'œuvre locale pour tous les emplois ne nécessitant aucune qualification
professionnelle particulière;

mettre en œuvre un programme de formation, de perfectionnement et de promotion du personnel
sénégalais en vue d'assurer son utilisation dans toutes les phases et de toutes les échelles des
activités liées à la présente Convention, dans les limites des besoins des OpérationsOpérations
minières;

contribuer, sur la base d’un protocole d'accord à l'appui institutionnel qui sera conclu avec le
Ministère chargé des Mines, à la formation et au perfectionnement des Sénégalais chargés de la
gestion du secteur, à la promotion minière et à l’appui logistiques des services techniques dudit
Ministère: ‘

assurer un logement aux travailleurs employés sur le site dans les conditions d'hygiène et de
salubrité conformes à la réglementation en vigueur ou à intervenir.

33.5 La société DAMASH LTD ou la société d'exploitation s'engage à contribuer à la réalisation
ou le cas échéant à améliorer ou étendre les infrastructures sanitaires, scolaires et de loisirs des
travailleurs et les membres de leurs familles les plus proches en tenant compte de la situation
économique de la société et suivant les normes locales.

33.6 Nonobstant ce qui précède, l'Etat se réserve le droit d'interdire l’entrée ou le séjour des
ressortissants de pays hostiles au Sénégal et des individus dont la présence serait de nature à
compromettre la sécurité ou l’ordre public.

33.7 Pendant les phases de recherches et d'exploitation, le personnel expatrié n’est pas soumis à
la législation en vigueur au Sénégal en matière de sécurité sociale et de retraite et, par
conséquent, aucune charge ni cotisation n’est payable pour cette catégorie de salariés.

33.8 La société DAMASH LTD ou la société d'exploitation s'engage à respecter en toutes
circonstances les normes en cours d'usage au Sénégal en matière de construction, de génie civil,
de travaux miniers, de sécurité, d'hygiène et de salubrité, de protection de l’environnement.

33.9 Si au cours ou au terme des Opérations minières menées dans le cadre de la présente
Convention, la société DAMASH LTD et/ou la société d'exploitation décident de mettre fin à
leurs activités, elles ne pourront céder à des tiers leurs installations, machines et équipements
qu'après avoir accordé à l'Etat pendant une période de trente (30) jours une priorité d'acquisition
de ces biens.

Dans ce cas, l'Etat supporte les droits et taxes qui seraient dus dans le cadre de cette cession.

33.10 Toute décision de démarrage ou de fermeture de travaux de recherche ou d'exploitation de
substances minérales doit être déclarée au préalable au Ministre.

33.11 Le titulaire de titre minier est tenu d’indemniser l’Etat ou toute personne physique ou
morale pour les dommages et préjudices matériels qu'il a causés.

ARTICLE 34: GARANTIES ADMINISTRATIVES, FONCIERES ET MINIERES

34.1 Dans le cadre de la présente Convention, l'Etat accorde respectivement à la société
DAMASH LTDet à la société d'exploitation, le droit exclusif d'effectuer des activités de
recherche et d'exploitation, à condition qu’elles aient satisfait à leurs obligations.

34.2 Pendant la durée de validité de la présente Convention, l'Etat s'engage, s'agissant des
substances visées par ladite Convention à n’octroyer aucun droit, titre ou intérêt relatif au
périmètre et/ou aux gisements à toute tierce personne.

34.3 L'Etat garantit à la société DAMASH LTD et la société d'exploitation l’e ‘occupation
et l’utilisation de tous terrains, à l’intérieur comme l'extérieur du périmètre, nécessaires aux
travaux de recherche et d'exploitation du ou des gisements faisant l’objet respectivement du
permis de recherche et/ou du titre minier d'exploitation dans le cadre de la présente Convention
et conformément aux dispositions du Code minier.
34.4 La société DAMASH LTD ou la société d'exploitation est autorisée à:

occuper les terrains nécessaires à l'exécution des travaux de recherche et d'exploitation, à la
réalisation des activités connexes ainsi qu’à la construction des logements du personnel
affecté au chantier

procéder ou faire procéder aux travaux d’infrastructures nécessaires à la réalisation, dans les

conditions économiques normales et dans les règles de l’art, des Opérations liées à la recherche et

à l'exploitation, notamment au transport des approvisionnements, des matériels, des équipements

des produits chimiques et des produits extraits;

effectuer les sondages et les travaux requis pour l’approvisionnement en eau du personnel, des

travaux et des installations;

rechercher et extraire des matériaux de construction et d’empierrement ou de viabilité nécessaires

aux Opérations;

-_ couper les bois nécessaires à ces travaux;

- utiliser pour ses travaux les chutes d’eau non utilisées ou réservées.

Les travaux énumérés ci-après sont considérés comme faisant partie des travaux de recherche et
d'exploitation:

la préparation, le lavage, la concentration, le traitement mécanique, chimique ou métallurgique
des substances minérales extraites, l’agglomération, la carbonisation, la distillation des
combustibles;

le stockage et la mise en dépôt des produits et déchets;

les constructions destinées au logement, à l'hygiène et aux soins du personnel;

l'établissement de toutes voies de communication et notamment les routes, voies ferrées, canaux,
canalisation, convoyeurs, transporteurs aériens, ports, aéroports et réseaux de
télécommunications:;

l'établissement de bornes repères et de bornes de délimitation;

l'établissement et l'exploitation de centrales, postes, lignes électriques et réseaux de
télécommunication.

34.5 A la demande de la société DAMASH LTD et/ou la société d'exploitation, l'Etat procédera
à la réinstallation des habitants dont la présence sur lesdits terrains entrave les travaux de
recherches et/ou d'exploitation.

34.6 Toutefois, la société DAMASH LTD et/ou la société d'exploitation seront tenues de payer
une indemnité équitable aux dits habitants ainsi que pour toute perte ou privation de jouissance
ou dommage que leurs activités ont occasionné.

34.7 A défaut d’un règlement à l'amiable, l'Etat s'engage à intenter une action d’expropriation
d'ordre public pour le compte de la société DAMASH LTD et/ou la société d'exploitation.

34.8 Afin de réaliser les objectifs prévus dans la présente Convention, la société DAMASH
LTDet la société d'exploitation sont autorisés à utiliser les matériaux provenant de leurs travaux
d'extraction et les éléments trouvés dans les limites du périmètre de recherche ou du titre minier
d'exploitation, conformément à la législation en vigueur.
34.9 L'Etat garantit à la société DAMASH LTDet à la société d'exploitation l’utilisation de
l'infrastructure routière, ferroviaire, aérienne, électrique, hydroélectrique et de la
télécommunication pour ses Opérations, à construire et/ou à mettre en place et à utiliser
conformément à la législation en vigueur.

34.10 La société DAMASH LTDet la société d'exploitation sont habilitées, au cas où elles Le
jugeraient nécessaire dans Le cadre des Opérations, à construire et/ou à mettre en place et à
utiliser des infrastructures comme prévues à l’article 34.9 sans que cette énumération soit
restrictive, et à réparer et entretenir des infrastructures existantes. Les dépenses engagées à cet
effet sont considérées comme des dépenses déductibles des revenus bruts.

34.11 L'Etat délivre avec diligence les autorisations nécessaires relatives à la construction et/ou
la mise en place et l’utilisation desdites infrastructures.

34.12 Les infrastructures construites ou mises en place par la société DAMASH LTDet la société
d'exploitation deviennent de plein droit leur propriété. En cas d'expiration de cette Convention.
ils pourront en disposer à leur discrétion. Au cas où il a été décidé de céder gratuitement de telles
infrastructures à l'Etat, les parties conviennent qu'aucun impôt, droit d'entrée, taxe, droit.
prélèvement, contribution ou toute autre charge relative à cette cession ne sera dû.

34.13 L'infrastructure routière. construite par la société DAMASH LTD etou la société
d'exploitation peut être ouverte à l'usage du public à ses propres risques et périls, sauf si cette
ouverture constitue une entrave au bon déroulement des Opérations minières.

34.14 Au cas où la société DAMASH LTD et/ou la société d'Exploitation décident de mettre fin
à leurs activités. elles pourront céder à des tiers leurs installations, machines. équipements
qu'après avoir accordé à l'Etat pendant une période de trente (30) jours une priorité d'acquisition
de ces biens. Dans ce cas, l'Etat supporte les droits et taxes qui seraient dusdans le cadre de cette
CESSION.

ARTICLE 35: PROTECTION DE L'ENVIRONNEMENT ET PATRIMOINE
CULTUREL NATIONAL

35.1Etude d'impact environnemental
Tout demandeur de permis d'exploitation ou de concession minière ou d'autorisation

d'exploitation de petite mine doit réaliser, à ses frais, une étude d'impact sur l'environnement

conformément au Code de l’environnement et aux décrets et arrêtés y afférents.

35.2 Exploitation minière en forêts classées

Les titres miniers délivrés en application du Code minier doivent respecter les dispositions du
Code for

stier notamment celles de son article L44.

35.3 Réhabilitation des sites miniers
Tout titulaire de titre minier doit obligatoirement procéder à la réhabilitation des sites.

35.4 Fonds de réhabilitation des sites miniers

Nonobstant les obligations découlant de l’article 82 du Code minier, la Société d'exploitation est
tenue d'ouvrir et d'alimenter un compte fiduciaire à la Caisse des Dépôts et Consignations
conformément aux dispositions du décret n° 2009-1335 du 30 novembre 2009. Ce compte est
destiné à la constitution d'un fonds pour couvrir les coûts de la mise en œuvre du programme de
réhabilitation.

Les sommes ainsi utilisées sont en franchise de l'impôt sur les bénéfices industriels et
commerciaux. Les modalités d'opération et d'alimentation de ce fonds sont établies par l'Etat.

35.5 La société DAMASH LTDet la société d'exploitation préserveront, dans la mesure du
possible, les infrastructures utilisées. Toute détérioration, au-delà de l'usage normal de
l'infrastructure publique, clairement attribuable à la sociétéou à la société d'exploitation doit être
réparée.

35.6 La société DAMASH LTD ou la société d'exploitation s'engage à:
prendre les mesures nécessaires pour protéger l'environnement:

entreprendre une étude d'impact sur l'environnement annexée à la demande du titre minier
d'exploitation:
effectuer pendant la durée de l'exploitation selon un calendrier préétabli, un contrôle
périodique de la qualité des eaux, du sol et de l'air dans la Zone de travail et les zones
avoisinantes;
disposer des terres excavées de manière à pouvoir contrôler dans les limites acceptables. les
glissements ou affaissements de terrain, la dérivation et la sédimentation des lits des cours
d'eau, la formation des retenues d’eau nuisibles et la détérioration des sols et des végétations
avoisinantes:
éviter toute décharge de solutions ayant un taux de contaminant par litre qui est supérieur aux
normes internationales. De plus, les métaux lourds entraînés par lesdites solutions doivent
être précipités, récupérés et stockés dans des récipients appropriés pour destruction ultérieure
dans un lieu convenable choisi de commun accord avec l'institution publique responsable de
la protection de l’environnement, conformément aux dispositions en vigueur au Sénégal : il
sera aussi évité toute décharge de solutions, de produits chimiques toxiques et de substances
nocives dans le sol et dans l'air:
neutraliser et contrôler, de manière efficace, les déchets afin de ne pas affecter
considérablement et défavorablement les conditions climatiques, le sol, la végétation et les
ressources en eaux du périmètre:

a société ou la société d'exploitation doit obligatoirement procéder à la réhabilitation des

sites exploités à l'expiration de chaque titre de manière à ce que le contour des terres épouse

raisonnablement la topographie des lieux:

35.7 Au cours des activités de recherche, s’il venait à être mis au jour des éléments du patrimoine
culturel national, la société DAMASH LTD s'engage à informer les autorités administratives et à
ne pas déplacer ces objets pour une période ne dépassant pas un mois après l'accusé de réception
de la notification informant ces mêmes autorités administratives.

35.8 La société DAMASH LTD et/ou la société d'exploitation s'engagent dans des limites
raisonnables à participer aux frais de transfert des objets découverts.

ARTICLE 36: CESSION — SUBSTITUTION

36.1 Pendant la recherche la société DAMASH LTD pourra, avec l'accord préalable et par écrit
de l'Etat, céder à des personnes morales autres qu’une filiale ayant les capacités techniques et
financières avérées tout ou partie des droits et obligations qu’elle a acquis en vertu de la présente
Convention et du permis de recherche, cet accord ne pouvant être refusé sans motif valable.

36.2 Néanmoins, la société DAMASH LTD pourra, dans le cadre de l’exécution de la présente
Convention se faire substituer, sans restriction, par une filiale, après l’avoir notifié au Ministre.

36.3 Les Parties conviennent que toute cession de réservation d’actions ou d'actions émises sera
soumise à l'agrément préalable du Conseil d'Administration de la société d'exploitation qui
devra en aviser les actionnaires selon une procédure à définir dans l'accord des actionnaires.

Les actionnaires ont un droit de préemption au prorata de leurs participations sur l'acquisition de
toutes les actions ou réservations d'actions dont la cession sera envisagée. Ce droit devra être
exercé dans un délai n’excédant pas soixante (60) jours après notification par la partie ayant pris
l'initiative de cession d'actions ou de réservation d'actions.

36.4 Les cessionnaires devront assumer tous les droits et obligations du cédant découlant de la
présente Convention, du permis de recherche, du permis d'exploitation ou de la concession
minière ainsi que tous les droits et obligations résultant de la participation dans la société
d'exploitation.

36.5 Cet article ne s'applique pas au cas de sous-traitance pour l'exécution de travaux dans le
cadre de la Convention. En cas de sous-traitance, la société DAMASH LTD et/ou la société
d'exploitation, dans leur qualité de maître d'œuvre, demeurent entièrement responsables de
l'exécution de ces travaux.

ARTICLE 37: MODIFICATIONS

37.1 La Convention ne peut être modifiée que par écrit et d’un commun accord entre les Parties.

37.2 La partie qui prend l'initiative de la modification saisit l’autre à cet effet.

37.3 Les Parties s’efforceront de parvenir à une solution mutuellement acceptable, et le cas
échéant, l'amendement fera l’objet d’un avenant qui sera annexé à la présente Convention.

37.4 Tout avenant à cette Convention n’entrera en vigueur qu'après la signature par les Parties
dudit avenant.

ARTICLE 38: FORCE MAJEURE
38.1 En cas d'incident de force majeure, aucune des Parties ne sera responsable de
l’empêchement ou de la restriction, directement ou indirectement, d'exécuter toutes ou une partie
de ses obligations découlant de la présente Convention.

38.2 Un événement comme, notamment la guerre déclarée ou non déclarée, la révolution,
l'insurrection, la rébellion, le terrorisme, les troubles civils, émeutes ou perturbations sociales, les
embargos, sabotages, les grèves, lock-out, les conflits sociaux, ne résultant pas des employés de
la société ou de la société d'exploitation, les incendies, les inondations, tremblement de terre, les
tempêtes, les épidémies, sera considéré comme un cas de force majeure s’il échappait à la volonté
et au contrôle d’une Partie et s’il rendait impossible ou pas pratique l'exécution de la totalité ou
d’une des obligations découlant de la présente Convention et pourvu que cette partie ait pris
toutes les précautions raisonnables les soins appropriés et les mesures alternatives afin d'éviter le
retard ou la non-exécution ou l'exécution partielle des obligations stipulées dans la présente
Convention.

38.3 Il est de l'intention des Parties que l'interprétation du terme de force majeure soit conforme
aux principes et usages du droit international.

38.4 La Partie directement affectée par cette force majeure la notifiera aussitôt que possible à
l'autre Partie et communiquera une estimation de la durée de cette situation de force majeure
ainsi que toute information utile et circonstanciée.

38.5 En cas de force majeure, la présente Convention sera suspendue. Au cas où la force majeure
persisterait au-delà d’une période de trois (3) mois, la présente Convention pourra être résiliée par
la société ou la société d'exploitation.

38.6 Au cas où la présente Convention serait suspendue, totalement ou partiellement, en raison
d’un cas de force majeure, la validité du titre minier concerné est prorogée de plein droit d’une
durée correspondant au retard subi.

38.7 Tout litige au sujet de l'événement ou les conséquences de la force majeure sera réglé
conformément aux stipulations de l’article 42.

ARTICLE 39: RAPPORTS ET INSPECTIONS

39.1 La société DAMASH LTD et/ou la société d'exploitation fourniront à leurs frais, les
rapports prévus par la réglementation minière.

39.2 Les représentants de l'Etat et à condition qu’ils soient dûment habilités à cet effet auront la
possibilité d’inspecter, à tout moment pendant les heures de travail normales, les installations, les
équipements, le matériel et tous les documents relatifs aux Opérations minières, sans gêner les
activités de la société d'exploitation.

39.3 L'Etat se réserve le droit de se faire assister, à ses frais, par une société d'audit
internationalement reconnue afin de vérifier sans gêner les activités de la société, la validité des
renseignements fournis.
39.4 La société DAMASH LTD et la société d'exploitation s'engagent, pour la durée de la
présente Convention, à:

tenir au Sénégal une comptabilité sincère, véritable et détaillée de leurs Opérations accompagnées
des pièces justificatives permettant d'en vérifier l'exactitude. Cette comptabilité sera ouverte à
l'inspection des représentants de l'Etat spécialement mandatés à cet effet;

permettre le contrôle par les représentants de l'Etat dûment autorisés de tous comptes ou écritures
se trouvant à l'étranger et se rapportant aux Opérations au Sénégal les frais relatifs à ce contrôle
sont supportées par l’Etat.

ARTICLE 40: CONFIDENTIALITE

40.1 Les Parties s'engagent à traiter comme strictement confidentielles toutes données et
informations de toute nature, soit verbalement soit par écrit, dans le cadre des Opérations. Les
Parties conviennent de ne pas divulguer ces informations sans l'accord préalable et par écrit des
autres Parties.

40.2 Nonobstant le paragraphe précédent, les Parties s'engagent à ne faire usage de documents,
données et autres informations dont ils auront connaissance dans le cadre de la présente
Convention, uniquement qu'aux fins de l'exécution de la présente Convention et de ne les
communiquer qu’exclusivement:

aux autorités administratives conformément à la réglementation en vigueur;
à une société affiliée de l’une des Parties à la présente Convention;
à une institution financière dans le cadre de tout prêt sollicité par l’une des Parties pour des
raisons directement liées à la présente Convention;

à des consultants comptables indépendants ou sous-traitants des Parties dont les fonctions
relatives aux Opérations exigeraient une telle divulgation:

à des experts comptables indépendants ou conseils juridiques de chacune des Parties uniquement
dans le but de leur permettre de remplir effectivement leurs prestations concernant des questions
relevant de la présente Convention.

40.3 Les Parties s'engagent à imposer ces obligations de secret et de confidentialité à toute
personne participant à la négociation et l'exécution de la présente Convention en qualité
quelconque, soit de consultant, préposé ou autre.

ARTICLE 41 : SANCTIONS ET PENALITES

Les sanctions et pénalités applicables dans le cadre de la présente Convention sont celles prévues
par les textes législatifs et réglementaires en vigueur.
ARTICLE 42: ARBITRAGE - REGLEMENT DE DIFFERENDS

Tout différend ou litige découlant de la présente Convention sera d’abord réglé à l'amiable dans
un délai de trois (03) mois à compter de la date de notification écrite du litige. Au cas où aucune
solution à l'amiable n’est trouvée, les Parties conviennent d’ores et déjà que le différend sera
tranché définitivement suivant le règlement de Conciliation et d’ Arbitrage de la chambre de
Commerce International de Paris (C.C.D).

Le lieu de l'arbitrage sera Paris et la langue de l'arbitrage sera la langue française. La sentence
arbitrale pourra être rendue exécutoire par toutes juridictions compétentes. Aux fins de l'arbitrage
des différends, le tribunal arbitral se référera aux dispositions de la présente Convention, aux lois
du Sénégal et aux principes généraux du droit et, notamment, à ceux applicables par les
tribunaux internationaux.

Le recours à l'arbitrage suspend toute mesure tendant à mettre fin à la présente Convention ou à
faire échec à toute disposition de la présente Convention.

Les différends qui selon les parties touchent exclusivement des aspects techniques seront soumis
à un expert indépendant choisi conjointement par les parties.

Cet expert sera d’une nationalité autre que celle des parties. A défaut pour les parties de
s'entendre sur le nom de l'expert, celui-ci sera désigné par le Président de la Chambre de
Commerce Internationale de Paris.

ARTICLE 43: ENTREE EN VIGUEUR
La présente Convention entre en vigueur à compter de la date de sa signature par les Parties.
ARTICLE 44: DUREE

Sous réserve d’une résiliation conformément aux dispositions de l’article 45, la durée de la
présente Convention correspond à la durée des activités de recherche de la société DAMASH
LTD et des activités d'exploitation de la société d'exploitation.

ARTICLE 45: RESILIATION

La présente Convention pourra être résiliée avant terme:

-_ par l'accord mutuel et écrit des Parties;

- en cas de renonciation par la société DAMASH LTD ou la société d'exploitation à tous ses
titres miniers;

en cas de retrait desdits titres miniers conformément aux dispositions de la législation et la
réglementation minière en vigueur;

en cas de dépôt de bilan par la société DAMASH LTD ou la société d'exploitation de règlement
judiciaire, de liquidation des biens ou procédures collectives similaires.
La résiliation ne pourra devenir effective qu’à l'issue d’une période de trois mois suivant la
surveillance d’un des événements ci-dessus mentionnés.

ARTICLE 46: - RENONCIATION AU PERMIS D'EXPLOITATION OÙ A LA
CONCESSION MINIERE

Le titulaire d’un titre minier d'exploitation peut y renoncer à tout moment, en totalité ou en
partie, sous réserve d’un préavis d’un (01) an adressé au Ministre et des stipulations de la
convention minière.

La renonciation à tout ou partie des droits conférés par un titre minier d’exploitation emporte en
particulier renonciation, dans la même mesure, aux droits qui y sont attachés.

La renonciation libère le titulaire pour l'avenir. Toutefois, elle ne le libère pas des engagements
pris antérieurement à la date d'entrée en vigueur de la renonciation, notamment les obligations
relatives à l’environnement et à la réhabilitation des sites d'exploitation, ainsi que les autres
obligations prévues notamment dans le Code minier et la convention minière.

ARTICLE 47: NOTIFICATION
Toutes communications et notifications relatives à la présente Convention seront effectuées par

lettre recommandée avec accusé de réception, par télécopie ou remise en mains propres aux
adresses ci-après:

Pour le Gouvernement de la République du Sénégal,

Direction des Mines et de la Géologie (DMG)
104, Rue Carnot BP 1238 DAKAR

Tél. (+221) 33 822 04 19.

Fax: (+221) 33 821 20 95

Pour la société DAMASH LTD
DAMASH LTD

8, Rte Meridien Predient —- Almadies
BP 11241 Dakar Peytaven

Tél. (+ 221) 338201652
Fax: (+221) 338201662

ARTICLE 48: LANGUE DU CONTRAT ET SYSTEME DE MESURE

La présente Convention est rédigée en langue française. Tous rapports ou autres documents en
application de la présente Convention doivent être rédigés en langue française.

Le système de mesure applicable dans le cadre de la présente Convention est le système
métrique.

ARTICLE 49: RENONCIATION

Sauf renonciation expresse, le fait pour toute Partie, de ne pas exercer un droit ou de le faire
valoir tardivement, dans le cadre de la présente Convention, ne constitue en aucun cas une
renonciation à ce droit.

ARTICLE 50: RESPONSABILITE

La responsabilité entre les Parties n’est pas solidaire.

La responsabilité de chaque Partie se limite au montant contribué ou au montant pour lequel elle
a donné son accord de contribuer ainsi qu’à sa part de l’actif non distribué.

Aucune Partie ne peut agir au nom de l’autre Partie sauf autorisation explicite et par écrit.

ARTICLE 51: DROIT APPLICABLE
Sous réserve des articles 32.9 et 42 la présente Convention est régie par le droit du Sénégal en
vigueur à la date de la signature de la présente Convention.

ARTICLE 52: STIPULATIONS AUXILIAIRES
En cas d'interprétation divergente entre la présente Convention et le Code minier, le permis de
recherche, le permis d'exploitation ou la concession minière, la présente Convention prévaudra
sous réserve que l’esprit du législateur soit respecté.

En foi de quoi, les parties ont signé la présente Convention à Dakar le . .2011.

Pour le Gouvernement

de la République du SENEGAL Pour la société DAMASH LTD

7 4:
Monsieur Abdoulaye BALDE Monsieur Verissimo Paulino NANCASSA
Ministre d’Etat, Ministre des Mines, de Administrateur

l'Industrie, de l’Agro-industrie et des
PME
ANNEXES
ANNEXE A: Limites du permis de recherche

PERIMETRE DE KOLDA

Points
B1
B2
B3
B4
B5
B6
B7

B8

Superficie : 2645 km2

Coordonnées en UTM V 4 (zone 28 P)

x
447749
519179
519787
471458
465682
462339
452612

447749

Y

1444371

1444675

1409111

1409719

1407592

1404856

1401512

1396345
ANNEXE B: Programme de travaux

Descriptoion des Activités de Recherche

Le programme de recherche de la première année portera sur la collecte, la compilation et
l'interprétation de toutes les données pertinentes disponibles ayant trait à la recherche de
phosphates au Sénégal. Certaines de ces données seront acquises au niveau du BRGM en France,
En même temps différentes images satellitaires seront acquises auprès des agences
spécialisées.Cette phase permettra d'identifier les prospects à explorer.

Au cours de cette phase de collecte des données, les problèmes d’ordre administratif notamment,
‘installation des bureaux, l'acquisition de véhicules etc... seront traités.

Au cours de la deuxième année, les travaux de recherche sur les terrains vont démarrer en vue
d'évaluer les prospects identifiés au cours de la phase I. A cet effet, un programme régional de
sondages forage régional sera réalisé avec des ouvrages verticaux de 50m de profondeur.

Au cours de la troisième année, toutes les zones ayant montré un intérêt économique avec la
présence importante d’occurrences phosphatées seront évaluées de façon plus détaillée grâce à la
réalisation de sondages à une maille plus serrée. Un carrottage systématique de tous ces sondages
sera réalisé et les échantillons ainsi obtenus seront préparés en vue des analyses chimiques,
minérologique et des études minéralurgiques.

PROGRAMME DE TRAVAUX
Première année : Travaux Prélimiminaires et d’Installation

Mise sur pied de l’équipement d'exploration avec un accent sur l'emploi des sénégalais et une
limitation des expatriés à l'encadrement des opérations de recherche ;
Acquisition, traduction et compilation des données sur les recherches relatives aux phosphates :
Acquisition des données géologiques disponibles sur le bassin sédimentaire sénégalais ;
Acquisition et interprétation des données satellitaires ;
Elaboration d’un modèle géologique des gisements de phosphates :
Elaboration d’une méthodologie d’exploration des phosphates ;
Analyse de l’état initial du site de recherche et de son environement :

Elaboration d'un guide de bonnes pratiques environnementales pour l'exploration :
Acquisition ou location des équipements de forage et des outils de radio-carrotage
Location de bureaux, de magasins de stockage et installation d’une base-vie ;

Achat de véhicules de terrain ;

Elaboration d’un programme de formation pour le personnel sénégalais ;

Elaboration des contrats techniques types avec les entreprises locales de forages et importation,
au besoin d'équipements de forage :

Evaluation des possibilités locales d’approvisionnement des chantiers ;

Contractualisation avec un laboratoire équipé pour le traitement et l'analyse des échantillons :
Elaboration du plan de mise en œuvre des actions sociales et mise en place d’un cadre de
concertation avec les autorités locales.

Deuxième Année : Programme de Sondages de Reconnaissance

Réalisation de sondages en vue de tester les formations ciblées à partir de la compilation des
données : 500 sondages à large maille (1000 m, 500 m, 250 m) et de 50 mètres de profondeur ;
Sondages entièrement destructifs dans le recouvrement. Dans les horizons phosphatés : 80% de
destuctifs et 20% de carrotages.

Carrotage à un pas de 1 m au niveau des sondages et des niveaux séléctionnés et corrélation de
ces carottes avec les données radiométriques collectées, en vue de la détermination de la teneur
en phosphate grâce aux logs radiométriques. Prélèvement d’ échantillons pour analyses
géochimiques ; |

Radiocarottage de tous les sondages ;

Enregisterment des coordonnées X, Y et Z de tous les sondages ;

Saisie et traitement des données de sondages :

Actualisation du modèle géologique avec les données de sondages collectées :

Etude détaillée des indices à intérêt économique avec un resserrement de la maille de sondages
en vue d'évaluer les ressources ;

Modélisation en 3D de la minéralisation économique pour la mise à jour continue des ressources
et l'estimation des réserves.

Test minéralurgiques sur les échantillons de gisements économiques ;

Poursuite de la mise en œuvre du plan d'actions social et de la concertation abvec les autorités
locales ;

Poursuite du programme de formation du personnel sénégalais :

Troisième année : Programme de Sondages d’évaluation des Réserves

Réalisation de 500 sondages pour l'évaluation des réserves selon la norme JORC (Australian
Ore Resource Code) ; Sondages destrufcifs dans le recouvrement ; carrotage intégral des niveaux
phosphatés.

Analyses des échantillons de sondages ;

Saisie et traitement des données de sondages ;

Radiocarrotage des sondages ;

Saisie des coordonnées X, Y et Z des sondages ;

Réactualisation du modèle géologique ;

Prélèvement de gros échantillons pour les tests minéralurgiques

Discussions préliminaires avec les bureaux d'ingénierie et les consultants environnementaux pour
la réalisation de l’étude de pré-faisabilité en 4 & annee correspondant à la Lere année de la 2°
période de validité du permis

Poursuite de la mise en œuvre du plan d'actions social et de la concertation abvec les autorités
locales ;

Poursuite du programme de formation du personnel sénégalais :
Portai da Empresa

Certidäo Permanente
Cédigo de acesso: 6732-5487-6706

A entrega deste cédigo à qualquer entidade püblica ou privada dispensa à apresentaçäo de uma certidäo em
papel.(art® 75°, n°5 do Cédigo do Registo Comercial)

Ma

NIPC: 509435220 _

Firma: DAMASH MINERALS - EXPLORAÇAO MINEIRA, LDA

Natureza Juridica: SOCIEDADE POR QUOTAS

Sede: Rua Mério Botas, n° 27, Aroeira

Distrito: Setübal Concelho: Almada Freguesia: Charneca de Caparica

2820 078 Charneca de Caparica

Objecto: Prospecçäo, extracçäo, preparaçäo e exploraçäo de minérios metälicos
näo ferrosos e ferrosos, bem como à importaçäo, exportaçäo, distribuiçäo e
venda dos respectivos produtos, incluindo a prestaçäo dos serviços relacionados
com as indüstriais extractivas.

Capital: 5.000,00 Euros

CAE Principal: 07290-R3

CAË Secundério (1): 07100-R3

Data do Encerramento do Exercicio: 31 Dezembro

Forma de Obrigar: Com a intervençäo de um gerente.

Orgäos Sociais/Liquidatärio/Administrador ou Gestor Judicial:

cula

GERÊNCIA:

Nome: ANTONIO CAFIRO FIGO
NIF/NIPC: 106738038
Cargo: Gerente

Conservatéria onde se encontram depositados os documentos:
Conservatéria do Registo Predial/Comercial de Almada

Os elementos constantes da matricula näo dispensam à consulta das inscriçües e
respectivos averbamentos e anotaçôes porquanto säo estes que definem a
situaçäo juridica da entidade.

Averbamentos - Anotaçôes

Inscriçô:

Insc.1 AP. 39/20100630 20:39:04 UTC - CONSTITUIÇÂAO DE SOCIEDADE
E DESIGNAÇAO DE MEMBRO(S) DE ORGAO(S) SOCIAL(AIS)

FIRMA: DAMASH MINERALS - EXPLORAÇAO MINEIRA, LDA

NIPC: 509435220

NATUREZA JURIDICA: SOCIEDADE POR QUOTAS

SEDE: Rua Mério Botas, n° 27, Aroëeira

Distrito: Setübal Concelho: Almada Freguesia: Charneca de Caparica
2820 - 078 Charneca de Caparica

OBJECTO: Prospecçäo, extracçäo, preparaçäo e exploraçäo de minérios
metélicos näo ferrosos e ferrosos, bem como a importaçäo, exportaçäo,
distribuiçäo e venda dos respectivos produtos, incluindo à prestaçäo dos
serviços relacionados com as indüstriais extractivas.

CAPITAL : 5.000,00 Euros E
Data de Encerramento do Exercicio : 31 Dezembro D}

SÔCIOS E QUOTAS:

QUOTA : 4.900,00 Euros

TITULAR: DAMAFH - S.G.P.S. LDA
NIF/NIPC: 506354202

Https://mww.portaidaempresa. pt/cve/services/CertidaoPermanente/consultaCertidao.aspx?id-0732-5487-6706[ 14-07-2010 0:30:10]

QUOTA : 100,00 Euros

TITULAR: LUIS FILIPE MADEIRA CAEIRO FIGO
NIF/NIPC: 202271030

Estado civil : Casado(a)

Nome do côênjuge: Mariana Helene Svedin Figo
Regime de bens : Separaçäo de bens
Residência/Sede: Avenida Ahones, 4, Madrid
Espanha

FORMA DE OBRIGAR/ORGÂOS SOCIAIS:

Forma de obrigar: Corn à intervençäo de um gerente.

ORGÂO(S) DESIGNADO(S):

GERÉNCIA:

Nore/Firma: ANTONIO CA
NIF/NIPC: 1086738035
Cargo: Gerente
Residéncia/Sede: Rue Mério Eotas, n°
Caparica, Almada
2820 - 978 Charn

da Caparica
Date da deliberaço: 2010-06-29

CONSERVATORIA DA SEDE:

Distrito
Concelha
Conservatoria: 18 CRPC Almada

Conservatoria do Registe Comercial de Coimbra
O(A) Ajudante, Ana Paula Oliveira Pereira de Moura

An. À - 20100701 - Publicado em
hitp://www.mij.gov.pt/publicacoes.
Conservatéria do Registo Comercial de Coimbra
O(A) Ajudante, Ana Paula Oliveira Pereira de Moura

27, Aroëira, Charneca de

damash minerals

EXPLORAÇAO MINEIRA, LDA.
Power of ATLOrTWY .
ris POWER OF AT TORNEY made re war of need ont Oé LEtGbEr: 2916

3 Darmash Minerals Léa. à COTpaNY incorporated s5 regotered under the lues gt Fortuxai.
with regtesed offre at K. Marns Bitas, Arugira Charmes d8 ta5sfità Pertoga stbe
eampany Sppesnts Me De Verne Pain Nana naar enege: the ATEN TE

its attorney 9

1.1. negotiate agree. approve tie form of any Amen dmeEnts, ésècuté, deuver ANT
muse an benatt sf une Compañv aù necrssars agreements, certhcates, SPVMONES AN
gther reiatest den urments iatt whether 35 à deest or nt) connection with the development

of manet al project int Senegal

17 car ahat contente those abc mentionte gere te 2 ptter acts art this
the Compare behalf which the Attormery an his ab oivre draretion conmders HOCELEST
incidental ot desrabie in connection with the mineral project en Senegai an aitt the

obiigaton to prenoustr informi the company Of any 4CtS tnat he aintends 15 practice

14 The atuve Omer" du not relude tre pi mers ea Dood the compas 10 40 Jebts
benk iusns bank guarantee: O7 ary and ail Hnsrual contrats that May bring, firarcial
ubigatsans Lo Cie eGmpaAny, aurese tranacttr net be prémüousie apriveed mi Tite Le

the onmecter tu OM

emynny nderake to

L'ohranty and nf at ne arove ment ge Art ONE ne fete, shoes! "
te goums at nie mets AIT EAN er ane

Ga caparice Portagat

© fige
2.2 indemnify fuiy and hoïd the Atorney harmless against all claims. losses, cast
expenses, damages or habilty which he may suffer or inçur a5 3 result of any action takén by
him in good faith in the exercise ot the powers grantéd by this Power of Attorney
3. This Power of Attorney 2 granted fur 4 periuu of one year from the date on PATTES
exccuted and shull pie and ceare 10 have any effect as of the expirs af the said period
4. Nothing in this Power of Attorney nténded te confer on any person any DEht to enerce

anv term of ni Power of Atiornes

This Power of Attorney is governed by and constued 1 arcardance with Portuguese Law

Executed 35 à docs by Lamasn Minera. in accordance aith its Internal Statutes and'ine las

ot Portuguese

lue Fipe Madgira Cocrro Fisa
4
ANNEXE C: Programme de dépenses

Première année

_ Montant (USD)
Acquisition des données,
traduction et compilation 100 000
Salaires/consultants 200 000
Voyages et Séjours 100 000
Traitement des données 30 000
Analyses géochimiques 50 000
Géophysique/Acquisition des
équipements de radio-carrotages 150 000
Véhicules 100 000
Administration 200 000
Actions sociales 30 000
Appui institutionnel 20 000
Sous total 1 980 000
Deuxième année
Montant (USD)
Sondages 1 000 000
Salaires/Consultants 250 000
Analyses géochimiques 75 000
Géophysique 50 000
Véhicules 100 000
Traitement des données 30 000
Voyages et séjours 120 000
Administration 220 000
Actions sociales 30 000
Appui institutionnel 20 000
Sous total 2 1 895 000
Troisième année
Sondages 2 000 000
Salaires/Consultants 300 000
Analyses géochimiques 150 000
Géophysique 50 000
Etudes minéralurgiques 100 000
Traitement des données 50 000
Voyages et séjours 150 000
Administration 240 000
Actions sociales 30 000
Appui institutionnel 20 000
Sous total 3 3 090 000

Total Général 5 965 OOOUSD

ANNEXE D: Modèle de l'Etude de Faisabilité

L'étude de faisabilité comprendra les points suivants :

Une évaluation de la taille et de la qualité des réserves (incluant une
étude de métallogénique) ;

Les informations sur la situation du site pour la construction de
l'usine de traitement

Un agenda et un plan détaillé pour la préparation du site et les
travaux de construction ;

Plan de la mine et de l’usine de traitement

Une étude d’impact socio-économique

Une étude d’impact sur l’environnement

Conclusions et recommandation de l’étude

Toute autre information incluant les détails du programme de
financement

ANNEXE E: Pouvoirs du signataire

Page PAGE ‘* MERGEFORMAT 36 sur 50

Page PAGE 42 sur NUMPAGES 42
